DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 10 and 17 are objected to because of the following informalities:  
	In claim 2, line 1, “is made of a material includes metal” should be “is made of a material that includes metal”;
	In claim 10, line 1, “at least one actuator diametrically opposed” should be “at least one actuator is diametrically opposed”; and
	In claim 17, line 1, “is further comprises” should be “further comprises”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1 – 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding 1, patent application publication number US 2010/0148466 A1 to Richter et al. (hereinafter referred to as Richter) discloses a wheelchair (10) incorporated with a lift apparatus (movable linkage assembly 14), comprises: 
	a pair of seat frame support bars (upper track 46) configured to secure at least one seat cushion (seat 12; Paragraph [0002]); 
	a pair of backrest support bars (seatback 30) configured to secure a backrest cushion; 
	a pair of lower support bars (pair or lower tracks 20) positioned parallel and opposite each other on both sides of the wheelchair; 
	a support assembly (scissor jack 36) includes a plurality of scissor links on both sides of the wheelchair, wherein the plurality of scissor links (first and second linkage 
	a foot rest assembly (footrest 33, Paragraph [0023]) includes a pair of leg support bars (footrest support arms 31) carrying a foot rest, and 
	a pair of front wheels rotate 360 degrees and rear wheels both are affixed to the pair of lower support bars, configured to rotate in a direction for providing maximum mobility for the wheelchair

Richter does not disclose: 
	a pair of armrest frame support bars movably affixed to the pair of backrest support bars; and
	the a foot rest assembly includes a pair of leg support bars carrying a foot rest, pivotally affixed to the pair of seat frame support bars via gas shock absorbers.

	Patent application publication US 2012/0295778 A1 to Johansson et al. discloses a mobile rocking patient chair and method of use comprising:

	Patent number US 6,588,792 B1 to Koerlin et al. discloses a wheelchair comprising a footrest assembly (leg rests 28 and footrests 30) carrying foot rests affixed to the pair of seat frame support bars (seat frame 18) via actuators (48 and 54).  However, Koerlin does not explicitly teach the actuators are gas springs/ shock absorbers.  Instead, Koerlin teaches the actuators are extension actuators that are electrically controlled (controller, Col. 5, Lns. 10 – 14).  Claims 2 – 19 depend from independent claim 1, and therefore, are also allowable.  Claims 2 – 19 depend from independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2015/0190292 A1	to	Robins		Wheelchair having spring-loaded footrests and not shock absorbers
	US 3,882,949 A		to	Anderson		Universal Wheelchair for the Severely Disabled
	US 2012/0295778 A1	to	Johansson et al.	Mobile Rocking Patient Chair and Method of Use
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611                               

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611